DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraphs 151 and 154-155, the description regarding Figs. 5-7 is incorrect,
it appears related to Figs. 18-20.
Appropriate correction is required.

Drawings
The drawings are objected to because in Figs. 18-20, the labels are not clear and they are unreadable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-8, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenefick et al. (U.S. Publication No. 20030089171).
Regarding claim 1, Kenefick teaches a system for visualizing defects within a test material, comprising: a non-destructive testing device in communication with a processor (Paragraph 18) and a graphical user interface (GUI) (Fig.1, 10); wherein the processor receives signals from the non-destructive testing device corresponding to a test object and processes the signals to produce scan data (Paragraph 18); wherein, based on the scan data, the processor generates at least one A-scan image, at least one B-scan image, and at least one C-scan image (Abstract); wherein the GUI is operable to display a three-dimensional (3-D) graphical representation of the test object 
Regarding claim 2, Kenefick teaches wherein the non-destructive testing device includes an ultrasonic transducer (Abstract).
Regarding claim 4, Kenefick teaches wherein the 3-D graphical representation includes a first surface (As shown in the reproduced Fig.1, “first surface”) equivalent to a first B-scan, a second surface (As shown in the reproduced Fig.1, “second surface”) orthogonal to the first surface and equivalent to a second B-scan, and a third surface (Fig.1, 40) orthogonal to the first surface and second surface and equivalent to a C-scan.

    PNG
    media_image1.png
    775
    939
    media_image1.png
    Greyscale


Regarding claim 7, Kenefick teaches wherein the 3-D graphical representation is constructed by stacking the plurality of C-scans (Fig.1, 40).
Regarding claim 8, Kenefick teaches wherein the GUI is operable to receive a selected depth, and wherein the 3-D graphical representation only displays stacked C-scans corresponding to depths greater than the selected depth (Abstract).
Regarding claim 17, Kenefick teaches a method for visualizing defects within a test material, comprising: providing a non-destructive testing device in communication with a processor  (Paragraph 18) and a graphical user interface (GUI) (Fig.1, 10); the processor receiving signals from the non-destructive testing device corresponding to a test object and processing the signals to produce scan data  (Paragraph 18); the processor generating, based on the scan data, at least one A-scan image, at least one B-scan image, and at least one C-scan image (Abstract); the GUI displaying a three-dimensional (3-D) graphical representation of the test object (Abstract), wherein at least one surface of the 3-D graphical representation is equivalent to one of the at least one B-scan image or the at least one C-scan image  (As shown in Fig.1); and wherein the processor constructs and the GUI displays the 3-D graphical representation in real time, as the signals are received by the processor (Paragraph 15).

Regarding claim 20, Kenefick teaches wherein the 3-D graphical representation includes a first surface (As shown in the reproduced Fig.1, “first surface”) equivalent to a first B-scan, a second surface (As shown in the reproduced Fig.1, “second surface”) orthogonal to the first surface and equivalent to a second B-scan, and a third surface (Fig.1, 40) orthogonal to the first surface and second surface and equivalent to a C-scan.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 9-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kenefick et al. (U.S. Publication No. 20030089171).
Regarding claim 3, Kenefick teaches all the features of claim 1 as outlined above, Kenefick is silent about wherein the GUI allows for the selection of which of the at least one A-scan image, the at least one B-scan image, the at least one C-scan image, and the 3-D graphical representation to simultaneously display via the GUI and the GUI allows for the selection of the relative position of each selected element.
However, allowing a user to customize a display/screen is well known in the art.
KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6, Kenefick teaches wherein the non-destructive testing device performs a preliminary scan on the test object to produce preliminary scan data, wherein the plurality of z-gate start times and the plurality of z-gate end times are selected based on the preliminary scan data (Paragraphs 32 and 43).
Kenefick is silent about automatically select.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to automatically select gate limits in Kenefick’s system, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958).
Regarding claim 9, Kenefick teaches a system for visualizing defects within a test material, comprising: a non-destructive testing device in communication with a processor (Paragraph 18) and a graphical user interface (GUI) (Fig.1, 10); wherein the processor receives signals from the non-destructive testing device corresponding to a 
Kenefick is silent about wherein the GUI allows for the selection of which of the at least one A-scan image, the at least one B-scan image, the at least one C-scan image, and the 3-D graphical representation to simultaneously display via the GUI and the GUI allows for the selection of the relative position of each selected element.
However, allowing a user to customize a display/screen is well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the GUI allows for the selection of which of the at least one A-scan image, the at least one B-scan image, the at least one C-scan image, and the 3-D graphical representation to simultaneously display via the GUI and the GUI allows for the selection of the relative position of each selected element, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 10, Kenefick teaches wherein the non-destructive testing device includes an ultrasonic transducer (Abstract).

Regarding claim 12, Kenefick teaches wherein the 3-D graphical representation includes a first surface (As shown in the reproduced Fig.1, “first surface”) equivalent to a first B-scan, a second surface (As shown in the reproduced Fig.1, “second surface”) orthogonal to the first surface and equivalent to a second B-scan, and a third surface (Fig.1, 40) orthogonal to the first surface and second surface and equivalent to a C-scan.
Regarding claim 13, Kenefick teaches wherein before scanning, a plurality of z-gate start times and a plurality of z-gate end times are selected, wherein the processor generates a plurality of C-scans, and wherein each of the plurality of C-scans corresponds to one of the plurality of z-gate start times and one of the plurality of z-gate end times (Paragraph 32).
Regarding claim 14, Kenefick teaches wherein the non-destructive testing device performs a preliminary scan on the test object to produce preliminary scan data, wherein the plurality of z-gate start times and the plurality of z-gate end times are selected based on the preliminary scan data (Paragraphs 32 and 43).
Kenefick is silent about automatically select.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to automatically select gate limits in Kenefick’s system, since it has been held that broadly providing a mechanical or automatic means In re Venner, 120 USPQ 192 (CCPA 1958).
Regarding claim 15, Kenefick teaches wherein the 3-D graphical representation is constructed by stacking the plurality of C-scans (Fig.1, 40).
Regarding claim 16, Kenefick teaches wherein the GUI is operable to receive a selected depth, and wherein the 3-D graphical representation only displays stacked C-scans corresponding to depths greater than the selected depth (Abstract).
Regarding claim 18, Kenefick teaches all the features of claim 17 as outlined above, Kenefick is silent about wherein the GUI allows for the selection of which of the at least one A-scan image, the at least one B-scan image, the at least one C-scan image, and the 3-D graphical representation to simultaneously display via the GUI and the GUI allows for the selection of the relative position of each selected element.
However, allowing a user to customize a display/screen is well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the GUI allows for the selection of which of the at least one A-scan image, the at least one B-scan image, the at least one C-scan image, and the 3-D graphical representation to simultaneously display via the GUI and the GUI allows for the selection of the relative position of each selected element, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/          Primary Examiner, Art Unit 2861